IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,650



                     EX PARTE CANDY HILL HUGHES, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 1169973-A IN THE 230th JUDICIAL DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 60 years’ imprisonment. The First Court of Appeals affirmed his conviction. Hughes

v. State, No. 01-09-00743-CR (Tex. App.–Houston [1st Dist.] del. Dec. 23, 2010)(not designated for

publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review as he had been appointed to do. Appellate
                                                                                                        2

counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered

findings of fact and conclusions of law that appellate counsel failed to file a petition for discretionary

review “through oversight.” The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the First Court of Appeals

in Cause No. 01-09-00743-CR that affirmed his conviction in Case No. 1169973 from the 230th

Judicial District Court of Harris County. Applicant shall file his petition for discretionary review

with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: September 28, 2011
Do not publish